         Case 8:20-cv-02945-TDC Document 13 Filed 01/25/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 STRIKE 3 HOLDINGS, LLC,

        Plaintiff,

        v.
                                                        Civil Action No. TDC-20-2945
 JOHN DOE,
 Subscriber assigned IP address 108.51.97.98,

        Defendant.



                                             ORDER

       On January 25, 2021, the parties filed a Notice of Dismissal pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). ECF No. 12. The Court having reviewed the Notice, it is hereby

ORDERED that this action is dismissed with prejudice.

       The Clerk is directed to close this case.




Date: January 25, 2021                              /s/ Theodore D. Chuang
                                                   THEODORE D. CHUANG
                                                   United States District Judge
